Exhibit 10.31
DATED THE 31ST DAY OF MARCH 2011
EMERSON RADIO MACAO COMMERCIAL OFFSHORE LIMITED
and
MR. HON TAK KWONG
CONTRACT OF EMPLOYMENT

 

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Heading   Page  
 
           
1.
  Interpretation     1  
 
           
2.
  Appointment     1  
 
           
3.
  Commencement Date     2  
 
           
4.
  Executive’s Duties     2  
 
           
5.
  Remuneration and Benefits     3  
 
           
6.
  Leave     3  
 
           
7.
  Termination     4  
 
           
8.
  Executive’s Undertakings     5-6  
 
           
9.
  Intellectual Properties     6-7  
 
           
10.
  Entire Agreement     7  
 
           
11.
  Miscellaneous     7-8  
 
           
12.
  Execution     8  

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the 31st day of March 2011.
BETWEEN:

(1)  
EMERSON RADIO MACAO COMMERCIAL OFFSHORE LIMITED of Alameda Dr. Carlos D’
Assumpcao, Nos 335-341, Hotline Centro, 17 andar R-U, Macau (“the Company”); and
  (2)  
Mr. HON Tak Kwong of 456 Alexandra Road, NOL Building, #12-01, Singapore 119962.
(“the Executive”).

WHEREBY IT IS AGREED as follows:

1.  
INTERPRETATION

1.01  
In this Agreement, unless the context requires otherwise;

   
“Basic Salary” means that part of the remuneration of the Executive as is
referred to in Clause 5(a);

   
“Board” means the board of directors for the time being of the Company;

   
“Group” means the Company and its subsidiaries from time to time and “member of
the Group” shall be construed accordingly; and

   
“month” means calendar month.

1.02  
References herein to Clauses are to clauses in this Agreement unless the context
requires otherwise.

1.03  
The headings are inserted for convenience only and shall not affect the
construction of this Agreement.

1.04  
Unless the context requires otherwise, words importing the singular include the
plural and vice versa and words importing a gender include every gender.

2.  
APPOINTMENT

   
The Company will employ the Executive and the Executive will serve the Company
as Deputy Chief Executive Officer upon the terms and conditions hereinafter
appearing.

 

- 1 -



--------------------------------------------------------------------------------



 



3.  
COMMENCEMENT DATE

   
Employment will commence on 1st April 2011 (the “Commencement Date”).

4.  
EXECUTIVE’S DUTIES

   
The Executive shall, during the continuance of his employment hereunder:

  (a)  
serve the Company as Deputy Chief Executive Officer and, in such capacity,
perform the duties and exercise the powers from time to time assigned to or
vested in his by the Board;

  (b)  
comply with and conform to any lawful and reasonable instructions or directions
from time to time given or made by the Board and faithfully and diligently serve
the Group and use his best endeavours to promote the business and interests
thereof;

  (c)  
devote himself exclusively and diligently to the business and interests of the
Group and personally attend thereto at all times during usual business hours and
during such other times as the Company may reasonably require except in case of
incapacity through illness or accident in which case he shall forthwith notify
the Personnel Manager of the Company of such incapacity and shall furnish to the
Board such evidence thereof as it may require;

  (d)  
not demand or accept or permit any member of his family to demand or accept from
third parties any gifts, benefits or advantages offered or given to the
Executive or a member of his family by reason of his employment with the
Company.

  (e)  
be permitted to be employed on a part-time basis by The Grande Holdings Limited
or any of its subsidiaries and engage in other business activities approved in
advance by the Board, provided that, such other business activities do not (i)
conflict with the interests of the Company, (ii) inhibit, conflict with, or
limit your ability to perform your duties to the Company, or (iii) otherwise
violate your obligations under the Company’s Code of Ethics for Senior Financial
Officers or the Company’s Code of Conduct for Officers, Directors and Employees.

 

- 2 -



--------------------------------------------------------------------------------



 



5.  
REMUNERATION AND BENEFITS
     
The remuneration of the Executive shall be:

  (a)  
a fixed salary at the rate of Hong Kong Dollars Two Hundred Forty Three Thousand
and Seven Hundred Fifty only (HK$243,750.00) per month payable in arrears;

  (b)  
an annual discretionary bonus payable at any time and in such sum as the Board
may in its absolute discretion determine. This will only be payable to those
Executives still under employment of the Group on the date the discretionary
bonus is to be distributed.

6.  
LEAVE

   
The Executive shall be entitled after completion of each year of service with
the Company to twelve (12) working days leave with full pay, which leave shall
be taken at such time or times as may be convenient to the Board having regard
to the exigencies of the Company’s business provided that:

  (a)  
if the employment of the Executive hereunder is to cease on the completion of
any year of service, the Executive shall be entitled to take his said leave
immediately prior to the end of such year of service notwithstanding that at
that time such year of service shall not have been completed;

  (b)  
if the employment of the Executive hereunder is to cease (for any reason other
than termination pursuant to Clause 7) during any year of service, the Executive
shall be entitled to an amount of leave proportionate to the part of the year
during which he has been employed by the Company, such leave to be taken
immediately prior to the termination of his employment; and

  (c)  
if for any reason the Executive shall not have taken his full entitlement of
leave in any one year he shall not have any claim against the Company in respect
thereof nor, unless the reason is the exigencies of the Company’s business (of
which the Company shall be the sole judge), shall he be entitled to additional
leave in any year in respect of leave not taken in previous years.

 

- 3 -



--------------------------------------------------------------------------------



 



7.  
TERMINATION

7.01  
If the Executive is at any time incapacitated by illness, injury or accident
from performing his duties hereunder and (if so required) furnishes the Board
with evidence satisfactory to them of such incapacity and the cause thereof, he
shall be entitled to receive his full salary for the first month or any shorter
period during which such incapacity continues and if he continues so
incapacitated for a longer period than two (2) consecutive months or if he is so
incapacitated at different times for more than sixty (60) days in any one period
of fifty-two (52) consecutive weeks then, and in either of such cases, his
employment may be determined by the Company by one (1) month’s notice in
writing.

7.02  
The Employee’s employment hereunder may be determined at any time after the
expiration of the probationary period of service, if any, by either of the
parties hereto giving to the other not less than one (1) months’ prior written
notice provided that the Company may elect to terminate the Employee’s
employment hereunder forthwith upon payment to the Executive of not less than
one (1) months’ Basic Salary in lieu of notice.

7.03  
Unless otherwise agreed by the Company, the employee will retire on the first
day of the following month immediately after his 60th birthday without further
notice required by either party.

7.04  
The Employee shall not at any time during the continuance of his employment
hereunder in Singapore, Macau, Hong Kong and the People’s Republic of China
carry on or be employed, concerned or interested directly or indirectly whether
as shareholder, director, employee, partner, agent or otherwise and whether
alone or jointly with others in any business in which the Company and / or any
member of the Group is engaged in during the continuance of the said employment
in competition with the Company and / or any member of the Group.

7.05  
In the event of termination of the Employee’s employment for whatever reason,
the Executive shall (where relevant) forthwith resigns as Deputy Chief Executive
Officer or of any member of the Group and shall cease to be entitled to any
benefits under this Agreement.

7.06  
Any delay or forbearance by the Company in exercising any right to terminate
this Agreement shall not constitute a waiver of such right.

 

- 4 -



--------------------------------------------------------------------------------



 



8.  
EXECUTIVE’S UNDERTAKINGS

8.01  
The Executive shall not either during the continuance of his employment
hereunder or at any time thereafter divulge to any person whomsoever or to any
body corporate or unincorporate and shall use his best endeavours to prevent the
unauthorized publication or disclosure of any trade secret or any confidential
information concerning the business or finances of the Company and any member of
the Group or any of its dealings, transactions or affairs which may come to his
knowledge during or in the course of his employment.

8.02  
Forthwith upon the termination of the employment of the Executive hereunder,
and/or at any other time if the Company shall so request, the Executive shall
deliver to the Company all documents (including correspondence, lists of
customers, notes, memoranda, plans, drawings and other documents of whatsoever
nature) models or samples made or compiled by or delivered to the Executive
during his employment hereunder and concerning the business, finances or affairs
of the Company and any member of the Group. For the avoidance of doubt it is
hereby declared that the property in all such documents as aforesaid shall at
all times be vested in the Company or the relevant member of the Group.

8.03  
The Executive shall not at any time during the continuance of his employment
hereunder or for a period of twelve (12) months thereafter in Hong Kong and the
People’s Republic of China carry on or be employed, concerned or interested
directly or indirectly whether as shareholder, director, employee, partner,
agent or otherwise and whether alone or jointly with others in any business in
which the Company and/or any member of the Group is engaged in during the
continuance of the said employment in competition with the Company and/or any
member of the Group.

8.04  
The Executive shall not at any time during the continuance of his employment
hereunder or for a period of twelve (12) months thereafter either on his own
account or in conjunction with or on behalf of any other person or body
corporate or unincorporate in competition with the Company or any member of the
Group directly or indirectly solicit or entice away from the Company or any
member of the Group any person or body corporate or unincorporate who now is or
at any time during or at the date of the termination of the said employment may
have become a customer or supplier or prospective customer or supplier of the
Company or any member of the Group and with whom the Executive had personal
contact or dealings during his said employment.

 

- 5 -



--------------------------------------------------------------------------------



 



8.05  
The Executive shall not at any time during the continuance of his employment
hereunder or for a period of twelve (12) months thereafter either on his own
account or in conjunction with or on behalf of any other person or body
corporate or unincorporate directly or indirectly solicit or entice away from
the Company or any member of the Group or employ or otherwise engage any person
who now is or at any time during or at the date of the termination of the said
employment may have become an Executive of the Company or any member of the
Group and with whom the Executive had contact during this said employment.

8.06  
The Executive shall not at any time or for any purpose after termination of his
employment hereunder use either the English or Chinese name of the Company or
any name similar thereto in connection with his own or any other name in any way
calculated to suggest that he is or has been connected with the Company’s
business, nor in any way hold herself out as having had any such connection.

9.  
INTELLECTUAL PROPERTIES

9.01  
Unless otherwise expressly agreed between the parties hereto during the
continuance of this Agreement:-

  (a)  
the whole interest of the Executive in any Inventions shall become the absolute
beneficial property of the Company without any payment to the Executive
therefor;

  (b)  
the Executive shall promptly communicate to the Company full particulars of all
Inventions and, if any of the Inventions is capable of being protected by any
Registrable Rights, the Company shall decide whether and where applications
shall be made for such Registrable Rights in respect of the same;

  (c)  
all such Registrable Rights shall be applied for and taken out at the Company’s
expense and in the name of the Company (or any member of the Group) or if the
Company shall require in the joint names of the Executive and the Company and
the Executive shall concur in applying for the same and shall (at the Company’s
expense) prepare all such drawings specifications models and designs as may be
necessary and give every assistance in the Employee’s power to procure the grant
of such Registrable Rights; and

  (d)  
when granted the interest (if any) of the Executive in such Registrable Rights
shall be unconditionally assigned by the Executive to the Company or as the
Company may direct and the renewal fees payable in respect thereof shall be paid
by the Company or any member of the Group for so long as it considers fit to
keep the same alive.

 

- 6 -



--------------------------------------------------------------------------------



 



9.02  
In Clause 9.01:-

  (a)  
“Inventions” means any invention, formula, process or improvement, trade mark or
name, copyright, design, plan, drawing, specification or device of whatever
nature which relates to the business and/or products of the Company or any
member of the Group, and is invented, developed, devised or otherwise acquired
by the Executive (whether alone or jointly with any other person) during the
continuance of this Agreement; and

  (b)  
“Registrable Rights” means letters patent, registered designs, trademarks or
similar commercial monopoly rights created by registration (whether in Hong
Kong, the United Kingdom, the United States of America or elsewhere in the
world).

10.  
ENTIRE AGREEMENT

   
This Agreement constitutes the entire understanding between the parties hereto
and supersedes any prior understanding and/or agreements between:

  (i)  
Executive and

  (ii)  
the Company or any member of the Group, in respect of the subject matters of
this Agreement.

11.  
MISCELLANEOUS

11.01  
The expiration or termination of this Agreement howsoever arising shall not
operate to affect such of the provisions hereof as in accordance with their
terms are expressed to operate or have effect thereafter.

11.02  
In the event of any variation of the remuneration payable to the Executive
hereunder being made by consent of the parties hereto such variation shall not
constitute a new agreement but (subject to any express agreement to the
contrary) the employment of the Executive hereunder shall continue subject in
all respects to the terms and conditions of this Agreement with such variation
as aforesaid.

11.03  
Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or fax number set out below (or such other address or fax number as the
addressee has by five (5) days’ prior written notice specified to the other
party):

 

- 7 -



--------------------------------------------------------------------------------



 



     
To the Company:
  The Personnel Manager
Emerson Radio Macao Commercial Offshore Limited
Alameda Dr. Carlos D’ Assumpcao
Nos 335-341, Hotline Centro
17 andar R-U, Macau
 
   
To the Employee:
  Mr. HON Tak Kwong
456 Alexandra Road
NOL Building
#12-01, Singapore 119962

   
Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; (b) if given or made by fax, when
despatched.

11.04  
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

11.05  
This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

             
SIGNED by
    )      
for and on behalf of
Emerson Radio Macao Commercial
    Offshore Limited
in the presence of:
    )
)
)
)     (IMAGE) [c24606c2460601.gif]
 
           
SIGNED by
Mr. HON Tak Kwong
in the presence of:
(SIGNATURE) [c24606c2460603.gif]   )
)
)     (SIGNATURE) [c24606c2460602.gif]

 

- 8 -